IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GEARY MYERS, RELATOR, PRIVATE         : No. 6 EM 2018
ATTORNEY GENERAL, INTERESTED          :
PARTY,                                :
                                      :
                   Petitioner         :
                                      :
                                      :
             v.                       :
                                      :
                                      :
JANE CUTLER GREENSPAN, KEOGH,         :
FITZGERALD III, REBSTOCK, (JUDGES);   :
LYNN ABRAHAM, ARLENE FISK, JUDE       :
CONROY (DISTRICT                      :
ATTORNEY/ASSISTANT DISTRICT           :
ATTORNEYS), VIVIAN T. MILLER (CLERK   :
OF COURT) JOHN BELL#9144, RICHARD     :
BOVA#9228, JOHN ERRECHIO#0609,        :
FRANCIS PIERCE#9046, DAVID            :
BAKER#0612, LEDDIE BROWN#9951,        :
ALTHEA JONES#3663, KENNETH            :
MCKENNEY#9986, MICHAEL                :
COHEN#0763, HOWARD                    :
GELFAND#0629, JAMES LAMB#9071,        :
MICHAEL DUFFY#9053, PAUL              :
JESBERGER#531, JAMES                  :
KERRIGAN#251, RAYMOND                 :
DOUGHERTY#604, CARL                   :
SAMPSON#5265, KENNETH                 :
MARSAGLIA#3265, ANTHONY HAY#4495      :
(DETECTIVE(S)/                        :
POLICEMEN/OFFICER(S) ABRAHAM          :
POLOKOFF, MARGARET MCCOOK (BAIL       :
COMMISSIONERS),                       :
                                      :
                   Respondents        :

                                 ORDER


PER CURIAM
      AND NOW, this 16th day of March, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and Request for Immediate

Release is DENIED. The Prothonotary is DIRECTED to strike the names of the jurists

from the caption.




                                   [6 EM 2018] - 2